DETAILED ACTION
 	Claims 1-6 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-5 are directed to a series of steps, and computer-readable storage medium claim 6 is directed to storing instructions. Thus the claims are directed to a process and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite risk assessment, including accessing, obtaining, identifying, querying, and performing steps.  
The limitations of accessing, obtaining, identifying, querying, and performing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite accessing the project database, the project database having been loaded with a plurality of records, each of the records comprising a project identifier configured as a key value and specifying a plurality of project parameters, the project parameters specifying use of or access to customer data or other private information, spend parameters related to authorized monetary amounts and/or authorized quantities of goods and/or services, timing requirements for delivery of goods or performance of services; obtaining, from the transaction database, transaction data for a plurality of e-procurement transactions in real time as the transaction data is entered in the transaction database during transactions between the buyer computers and the supplier computers; identifying, from transaction data for a particular transaction of the plurality of transactions, a particular project identifier of an associated project of the particular transaction; querying the database using the particular project identifier and retrieving, from a particular record among the plurality of records of the database having a key value matching the particular project identifier, a plurality of particular project parameters of the associated project; performing, based on the transaction data for the particular transaction and the plurality of project parameters of the associated project, a risk assessment of the associated project of the particular transaction; performing an action in response to the risk assessment.
That is, other than reciting an e-procurement server computer that is communicatively coupled to a project database, a transaction database, a plurality of buyer computers and a plurality of seller computers via a network, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include an e-procurement server computer that is communicatively coupled to a project database, a transaction database, a plurality of buyer computers and a plurality of seller computers via a network. The e-procurement server computer that is communicatively coupled to a project database, a transaction database, a plurality of buyer computers and a plurality of seller computers via a network in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an e-procurement server computer that is communicatively coupled to a project database, a transaction database, a plurality of buyer computers and a plurality of seller computers via a network amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 further describes the particular project. Claim 3 recites additional updating and performing steps. Claim 4 further describes performing the risk assessment. Claim 5 recites additional identifying and performing steps. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, an e-procurement server computer that is communicatively coupled to a project database, a transaction database, a plurality of buyer computers and a plurality of seller computers via a network.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0020 of the specification, “In some embodiments, the networked computer system comprises an e-procurement server computer 102 ("server"), one or more supplier computers 122a-122n, one or more buyer computers 112a-112m, and one or more data source computers 132a-132q, which are communicatively coupled directly or indirectly via one or more networks 118. The designation "122a-122n" indicates that any number of supplier or seller computers may be used in various embodiments. The designation "112a-112m" indicates that any number of buyer computers may be used in various embodiments. The designation "132a-132q" indicates that any number of data source computers may be used in various embodiments.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 20120278205 A1).
As per claim 1, Chin discloses a computer-implemented method executed using an e-procurement server computer that is communicatively coupled to a project database, a transaction database, a plurality of buyer computers and a plurality of seller computers via a network (Supplier integration and analysis computer 113 includes purchase data input module 250, data update module 212, product pricing analysis module 214, product demand analysis module 216, product supply analysis module 218, analysis module 210, promotions module 284, purchase module 280, invoice integration module 282, and messaging module 260. Analysis computer 113 may further include market data database 260 and client data database 270, ¶ 0080), the method comprising:
accessing the project database, the project database having been loaded with a plurality of records (i.e., Client database 270 by contrast, may include data directly related to a particular client such as current merchant inventory levels, current supplier inventory levels, or special client related thresholds/rules that determine when messages will be created for a particular client, ¶ 0082, wherein an inventory system computer 112 can provide inventory data 130 which may include product identifiers (e.g., SKUs) to an analysis computer 113. For example, when a consumer purchases a product at the merchant 102, the inventory system 113 can send the product identifier and a transaction identifier to the analysis computer 113 as part of an update of inventory data 130b, ¶ 0071), 
each of the records comprising a project identifier (i.e., transaction identifier, ¶ 0071) configured as a key value and specifying a plurality of project parameters, the project parameters specifying use of or access to customer data or other private information, spend parameters related to authorized monetary amounts and/or authorized quantities of goods and/or services, timing requirements for delivery of goods or performance of services (i.e., risk may be associated with a likelihood that a purchase order will be rejected or go unfilled due to insufficient inventory at a supplier requested to fill the purchase order. Additional types of risk may refer to a likelihood that a current transaction is fraudulent, or that a transaction is being presented by a business, person or device not authorized to engage in the transaction, ¶ 0036. Examples of transactional data may include a product identifier (e.g., stock keeping unit (SKU), universal product code (UPC)), product description, quantity, price, date and time, authorization response, and any other type of information related to the purchase of a product or service, ¶ 0031),  
obtaining, from the transaction database, transaction data for a plurality of e-procurement transactions in real time as the transaction data is entered in the transaction database during transactions between the buyer computers and the supplier computers (i.e., the payment processing network 114 can aggregate consumer transactions involving computers. In some embodiments, the payment processing network 114 can aggregate or filter for consumer transactions involving a specified product identifier (e.g., a SKU). As described above, the product identifier can be transmitted to the payment processing network 114 as part of the payment transaction or by a message sent by the merchant's access device, ¶ 0059); 
identifying, from transaction data for a particular transaction of the plurality of transactions, a particular project identifier of an associated project of the particular transaction (i.e., For example, when a consumer purchases a product at the merchant 102, the inventory system 113 can send the product identifier and a transaction identifier to the analysis computer 113 as part of an update of inventory data 130b. In this way, the analysis computer 113 can then correlate the product purchased by the consumer with the purchase data received through the typical consumer financial transaction, ¶ 0071); 
querying the database using the particular project identifier and retrieving, from a particular record among the plurality of records of the database having a key value matching the particular project identifier, a plurality of particular project parameters of the associated project (i.e., the payment processing network can aggregate commercial transactions involving keyboards by searching for keyboard purchase orders or keyboard invoices exchanged between the buyers and sellers through the payment processing network. A purchase order or an invoice can be associated with a keyboard if the purchase order or invoice includes an identifier associated with a keyboard or, in some embodiments, the language that indicates a keyboard, ¶ 0055); 
performing, based on the transaction data for the particular transaction and the plurality of project parameters of the associated project, a risk assessment of the associated project of the particular transaction (i.e., In one potential embodiment, risk may be associated with a likelihood that a purchase order will be rejected or go unfilled due to insufficient inventory at a supplier requested to fill the purchase order. Additional types of risk may refer to a likelihood that a current transaction is fraudulent, or that a transaction is being presented by a business, person or device not authorized to engage in the transaction, ¶ 0036); 
performing an action in response to the risk assessment, the action comprising at least one of: generating a digital alert to a buyer and/or supplier account; preventing completion of the particular transaction; preventing access to private data; anonymizing private data; or creating a hold on the associated project to prevent completion of one or other associated transactions (i.e., Embodiments of the present invention can alert a merchant (or other party within a supply chain) of a risk that a supplier will be unable to meet the estimated demand for a good that the merchant buys, ¶ 0048).
As per claim 2, Chin discloses the particular project comprising a sourcing event being defined by buyer entity, a start date, an end date, one or more commodities, and one or more points of delivery of the commodities (i.e., "Purchase data," as used herein, can refer to any information that relates to the purchase of a product or service involved in a proposed or actual transaction. Examples of transactional data may include a product identifier (e.g., stock keeping unit (SKU), universal product code (UPC)), product description, quantity, price, date and time, authorization response, and any other type of information related to the purchase of a product or service, ¶ 0031).
As per claim 3, Chin discloses executing at least one of: updating a cumulative spend amount of the associated project based on a particular spend amount of the particular transaction, or updating a cumulative quantity of a good or service of the associated project based on a particular quantity of a good or service of the particular transaction (i.e., the analysis module 210 may use periodic updates to estimate a number of units of the product that remain stocked by the merchant by observing transactional data that is processed by a payment processing network and estimating transactions that do not pass through the payment processing network, ¶ 0087); and 
the performing the risk assessment further comprising comparing the updated cumulative spend amount or updated cumulative quantity of a good or service to an authorized spend amount or authorized quantity of a good or service, respectively, for the associated project (i.e., In one potential embodiment, risk may be associated with a likelihood that a purchase order will be rejected or go unfilled due to insufficient inventory at a supplier requested to fill the purchase order. Additional types of risk may refer to a likelihood that a current transaction is fraudulent, or that a transaction is being presented by a business, person or device not authorized to engage in the transaction, ¶ 0036).
As per claim 4, Chin discloses determining that the particular transaction shares private data; determining a violation of project parameters of the associated project based on the sharing of private data (i.e., Additional types of risk may refer to a likelihood that a current transaction is fraudulent, or that a transaction is being presented by a business, person or device not authorized to engage in the transaction, ¶ 0036).
Claim 6 is rejected based upon the same rationale as the rejection of claims 1, 2, 3, or 4, since it is the computer-readable storage medium claim corresponding to the method claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 20120278205 A1), in view of Lawrence (US 20100138354 A1).
As per claim 5, Chin discloses identifying the associated project and project parameters (i.e., when a consumer purchases a product at the merchant 102, the inventory system 113 can send the product identifier and a transaction identifier to the analysis computer 113 as part of an update of inventory data 130b, ¶ 0071).
Chin does not explicitly disclose performing the risk assessment in real-time as the transaction data is received.
Lawrence discloses Prompts or other questions proffered by the RMC system 109 can also depend from previous information received. Information generally received, or received in response to the questions, can be input into the RMC system 109 from which it can be utilized for real time Risk assessment (¶ 0072).
Chin and Lawrence are both concerned with effective risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing the risk assessment in real-time as the transaction data is received in Chin, as seen in Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses transaction management, risk analysis, and supply chain management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 23, 2022